



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Attorney General) v. $44,425 In Canadian
    Currency (In Rem), 2017 ONCA 201

DATE: 20170308

DOCKET: C61622

Hoy A.C.J.O., Gillese and Brown JJ.A.

BETWEEN

Attorney General of Ontario

Applicant (Respondent in Appeal)

and

$44,425 In Canadian Currency (
In Rem
)

Respondent (Appellant in Appeal)

Jeffrey Langevin, for the appellant

Jennifer Malabar, for the respondent

Heard:  March 6, 2017

On appeal from the judgment of Justice Ronald Laliberté of
    the Superior Court of Justice, dated December 22, 2015.

ENDORSEMENT

[1]

The application judge granted an order forfeiting to the Crown
    approximately $44,425 in Canadian currency found by police while executing a
    search warrant on a camping trailer owned by the appellant. The search was
    conducted during a drug investigation.  In addition to the funds, police found
    other items in the trailer indicative of drug trafficking.

[2]

The appellant argues that the application judge did not provide adequate
    reasons for concluding that the funds were probably the proceeds or an
    instrument of unlawful activity and therefore subject to forfeiture pursuant to
    ss. 3(1) or 8(1) of the
Civil Remedies Act, 2001
, S.O. 2001, c. 28.

[3]

We reject this argument.

[4]

While characterizing his concern as the adequacy of the trial judges
    reasons, the appellant really asks this court to re-weigh the evidence that was
    before the application judge in the absence of reversible error.  The application
    judge was entitled to accept the uncontradicted opinion of Sergeant Hawkes that
    the funds were connected to unlawful activity. The application judge gave
    cogent reasons for rejecting the appellants explanation and his conclusion was
    fully supported by the record.

[5]

Accordingly, the appeal is dismissed.

Alexandra
    Hoy A.C.J.O.

Eileen E. Gillese
    J.A.

D.M. Brown J.A.


